Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  156648                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156648
                                                                    COA: 336050
                                                                    Wayne CC: 04-004270-FC
  GREGORY CARL WASHINGTON,
           Defendant-Appellee.

  _________________________________________/

          On October 10, 2018, the Court heard oral argument on the application for leave to
  appeal the September 12, 2017 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case
  to that court for reconsideration in light of Luscombe v Shedd’s Food Products Corp, 212
Mich. App. 537 (1995).

         CLEMENT, J. (dissenting).

         I respectfully dissent from this Court’s order vacating the judgment of the Court of
  Appeals and remanding for reconsideration in light of Luscombe v Shedd’s Food Prod
  Corp, 212 Mich. App. 537 (1995), because I do not believe that consideration of Luscombe
  is necessary to decide the issues on appeal.

        CAVANAGH, J., did not participate in the disposition of this case because the Court
  considered it before she assumed office.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
           t0515
                                                                               Clerk